Exhibit 10.31

TEMPORARY OCCUPANCY AGREEMENT

This Temporary Occupancy Agreement (this “Agreement”) is made and entered into
by and between VERDE 9580 JOE RODRIGUEZ DR., LP, a Texas limited Partnership
(“Landlord”), VIASYSTEMS TECHNOLOGIES CORP. LLC (“Occupant”), effective as of
June 1, 2011 (the “Effective Date”) on the following terms:

Agreements:

For and in consideration of the grant by Landlord to Occupant of the right to
enter, occupy and use the Premises and other good and valuable consideration,
the receipt and sufficiency of which is agreed to by Landlord and Occupant,
Landlord and Occupant hereby covenant and agree as follows:

1. Landlord hereby agrees to allow Occupant to enter upon, occupy and use
approximately 29,136 square feet of space (the “Premises”) as shown on Exhibit A
attached hereto in the building located at 9580 Joe Rodriguez Drive, El Paso,
Texas (the “Building”), for a period commencing on the Effective Date and
continuing on a month to month the period during which Occupant occupies the
Premises shall hereinafter be called the “Term”), unless earlier terminated in
accordance with this Agreement. The Premises shall be used only by Occupant and
only for warehousing purposes, and for such other lawful purposes as may be
incidental thereto.

2. Upon the expiration or earlier termination of this Agreement, Occupant shall
vacate the Premises in the same condition as when received, reasonable wear and
tear accepted. Occupant covenants and agrees it shall not holdover in the
Premises beyond the expiration or earlier termination of the Term, and shall be
responsible for all consequential damages resulting from any such holdover. If
Occupant does not vacate the Premises and surrender the Premises in the
condition required hereby upon the expiration or earlier termination of this
Lease, (i) Occupant will indemnify Landlord against all damages, costs,
liabilities and expenses, including attorneys’ fees, which Landlord incurs on
account of Occupant’s failure to vacate and surrender, and (ii) the Base Rent
will increase to 200% of the Base Rent then in effect and Occupant’s obligation
to pay Additional Rent will continue. Any holdover by Occupant shall constitute
a tenancy at sufferance, subject to termination by Landlord at an ytime, and
shall not constitute an extension of the Lease or recognition by Landlord of any
right of Occupant to remain in the Premises.

3. Occupant hereby accepts the Premises in its existing “AS-IS”, “WHERE-IS”,
“WITH ALL FAULTS” condition, and Landlord shall have no obligation to repair,
improve or refurbish the Premises at any time during the Term.

4. The monthly rental payment (“Rent”) to be paid by Occupant to Landlord for
the right to use the Premises for the Term as herein provided shall be $8,862.20
per month ($3.65 per rentable square feet per year). Rent shall be payable on
the first day of every month during the Term. Tenant shall pay Tenant’s Pro Rata
Share (57.15%) of Operating Costs, Real Property Taxes and other reimbursables.

5. At all times during the Term, Occupant shall maintain insurance satisfying
the following requirements (and, upon demand, shall deliver to Landlord an
insurance certificate from Occupant’s insurance carrier reflecting such
coverage):

a. The insurance certificate must reflect minimum insurance coverage as follows:



--------------------------------------------------------------------------------

i. General Liability Insurance in the amount of not less than $2,000,000,
combined single limit coverage per occurrence (as to which policy Landlord shall
be named as an “Additional Insured”); and ii. Personal property insurance
covering leasehold improvements paid for by Occupant and Occupant’s personal
property and fixtures from time to time in, on, or at the Premises, in an amount
not less than 100% of the full replacement cost, without deduction for
depreciation, providing protection against events protected under a Causes of
Loss–Special Form property insurance policy as well as against sprinkler damage,
vandalism, and malicious mischief.

iii. Worker’s Compensation Insurance, in minimum statutory limit amounts for the
State of Texas; and

iv. Automobile liability insurance (including owned and not-owned vehicles), in
an amount not less than $500,000.

6. Except for the gross negligence or willful misconduct of Landlord, its
agents, employees or contractors, Occupant hereby agrees to pay, and to defend
at Occupant’s cost, and to indemnify and hold Landlord, its officers, agents and
employees, harmless from and against any and all claims, actions, liabilities,
losses, costs and demands for personal injury, including death of persons
(including the officers, agents and employees of Occupant and Occupant’s
contractors, subcontractors and materialmen, regardless of tier) and/or for
destruction of or damage to property (collectively, “Claims”), to the extent any
such Claims, including, without limitation, injuries, deaths or damages to
property, are caused or contributed to by the acts or omissions of Occupant, its
contractors, subcontractors and materialmen, regardless of tier, and its and
their officers, agents or employees, or arise out of, as a result of or in
connection with the entry, occupation or use of the Premises, the Building or
the property upon which they are located (collectively, the “Project”) by
Occupant, or the performance of any work performed by Occupant, employees,
agents or contractors, at the Project, EVEN IF SUCH CLAIMS ARE CAUSED SOLELY OR
IN PART BY THE NEGLIGENCE OF LANDLORD OR ITS AGENTS, EMPLOYEES OR CONTRACTORS.
Occupant further covenants and agrees to indemnify, defend and hold Landlord
harmless from any and all claims and all mechanic’s and materialmen’s liens
and/or claims of any contractors, subcontractors or materialmen claiming by,
through or under Occupant with respect to any work performed, or labor,
materials or supplies provided, in connection with any work performed by
Occupant, its employees, agents or contractors, on or with respect to Premises.
Landlord shall not be responsible for, and Occupant releases and discharges
Landlord from, and Occupant further waives any right of recovery from Landlord
for, any loss or damage to any of Occupant’s property or to any fixtures,
equipment or inventory situated within or about the Building, EVEN IF SUCH
CLAIMS ARE CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD OR ITS AGENTS,
EMPLOYEES OR CONTRACTORS, and any fire, extended coverage, property insurance
policy or worker’s compensation policy maintained by Occupant with respect to
the Premises shall contain a waiver of subrogation provision or endorsement in
favor of Landlord.

7. Landlord shall not be responsible for, and Occupant releases and discharges
Landlord from, and Occupant further waives any right of recovery from Landlord
for, any loss for or from business interruption or loss of use of the Premises
suffered by Occupant in connection with Occupant’s use or occupancy of the
Premises, EVEN IF SUCH CLAIMS ARE CAUSED SOLELY OR IN PART BY THE NEGLIGENCE OF
LANDLORD OR ITS AGENTS, EMPLOYEES OR CONTRACTORS.



--------------------------------------------------------------------------------

8. Occupant covenants and agrees that Occupant shall not bring, and Occupant
shall prohibit its employees, agents, contractors, invitees, or guests from
bringing, to the Premises or the Building any material or substance that is
(a) defined or listed as a “hazardous waste,” “pollutant,” “extremely hazardous
waste,” “restricted hazardous waste,” “hazardous substance” or “hazardous
material” under any applicable federal, state or local law or administrative
code promulgated thereunder, (b) petroleum, or (c) asbestos. Occupant agrees to
indemnify, defend and hold each Landlord Indemnitee harmless for, from and
against any and all claims, actions, administrative proceedings (including
informal proceedings), judgments, damages, punitive damages, penalties, fines,
costs, liabilities, interest or losses, including reasonable attorneys’ fees and
expenses, court costs, consultant fees, and expert fees, together with all other
costs and expenses of any kind or nature that arise during or after the Term
directly or indirectly from or in connection with a breach by Occupant of its
agreements in this Paragraph.

9. In the Occupant fails to vacate the Premises upon the expiration or earlier
termination of this Agreement, then, in addition to any other remedies available
to Landlord under this Agreement, or any other remedies available at law or
equity, Landlord shall have the right to change locks or alter security devices
and lock out, expel or remove Occupant and any other person who may be occupying
all or any part of the Premises without being liable for any claim for damages.
Occupant acknowledges that the remedy provided for in the foregoing sentence is
fair and reasonable, and constitutes a material inducement to Landlord’s entry
into this Agreement.

10. Notwithstanding anything in this Agreement to the contrary, in the event
that Occupant defaults on any of its obligations hereunder and does not cure
such default within three (3) days of Landlord notifying Occupant of such
default, then, in addition to any other remedies available to Landlord at law or
equity, Landlord may terminate this Agreement upon the expiration of such three
day period.

11. Either Landlord or Occupant may terminate this Agreement for any reason upon
thirty (30) days’ written notice to the other party.

12. Occupant hereby agrees to abide by all of the rules and regulations in
effect for the Building.

13. Occupant shall not be able to construct any alterations or improvements in
the Premises without the prior written consent of Landlord, which may be given
or withheld in Landlord’s sole and absolute discretion.

14. Any liability of Landlord for a default by Landlord under this Agreement, or
a breach by Landlord of any of its obligations under the Agreement, shall be
limited solely to its interest in the Building, and in no event shall any
personal liability be asserted against Landlord in connection with this
Agreement nor shall any recourse be had to any other property or assets of
Landlord.

15. Any notice permitted or required to be given under this Agreement shall be
delivered in writing and personally delivered or sent by a national overnight
delivery service which maintains delivery records. Notices will be delivered to
Tenant at the Premises or to Landlord, c/o Verde Realty, 5847 San Felipe,
Houston, Texas, 77057, Attn: Asset Management. All notices will be effective
upon delivery (or refusal to accept delivery). Either party may change its
notice address upon ten (10) days prior written notice to the other party.



--------------------------------------------------------------------------------

16. This Agreement shall be construed under and enforceable in accordance with
the laws of the State of Texas. This Agreement may not be assigned by Occupant
without the prior written consent of Landlord. This Agreement shall be binding
upon and shall inure to the benefit of Occupant and Landlord, and their
respective successors and permitted assigns, if any.

17. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of such counterparts shall constitute one
agreement. To facilitate execution of this Agreement, the parties may execute
and exchange facsimile or electronic transmission (e-mail) counterparts of this
Agreement and such counterparts shall serve as originals.

IN WITNESS WHEREOF, Occupant and Landlord have executed this Agreement on the
respective dates set forth below, to be effective for all purposes, however, as
of the Effective Date.

LANDLORD

VERDE 9580 JOE RODRIGUEZ DR, LP

BY: VERDE REAL ESTATE INVESTMENT GP LLP

BY: /s/ A. Richard Moore Jr.

NAME: A. Richard Moore Jr.

TITLE: Chief Financial Officer

DATE: June 7, 2011

OCCUPANT

VIASYSTEMS TECHNOLOGIES CORP., L.L.C.

BY: /s/ Daniel J. Weber

NAME: Daniel J. Weber

TITLE: Vice President and General Counsel

Date: June 7, 2011